On April 15, 2009, the Defendant was sentenced for Charge I: Sexual Assault, a felony, in violation of Section 45-5-502(1)(3), MCA committed to the Montana State Prison for a period of Twenty-Five (25) years, all of which is hereby suspended on the condition that the Defendant complete his entry into the Intensive Supervision Program and successfully complete this program. The suspended sentence will also be on the conditions outlined in the Judgment and Commitment; the Defendant is designated a Level 2 Sex Offender; the Defendant shall receive credit for 405 days for time served in detention prior to sentencing; and other terms and conditions given in the Judgment and Commitment on April 15, 2009.
On March 19, 2014, the sentence imposed on April 15, 2009 was revoked. The Defendant was sentenced for Charge I: Sexual Assault, a felony, in violation of Section 45-5-502(1)(3), MCA committed to the Montana Department of Corrections for a period of Twenty-Five (25) years, of which Ten (10) years are suspended under the terms and conditions set forth in the Judgment rendered April 15, 2009. The Department of Corrections will determine where the Defendant shall be placed, but the Court does not recommend the Intensive Supervision Program. The Defendant shall receive credit for time served from February 14, 2014 through March 19, 2014, a total of 34 days; Defendant shall not receive credit for time served on probation; any unpaid balances of *92all fines and fees as set out in the original Judgment imposed on April 15, 2009, are reimposed; and other terms and conditions given in the Judgment on Revocation of Suspended Sentence on March 19, 2014.
DATED this 8th day of September, 2014.
On July 14, 2014, the Judgment on Revocation of Suspended Sentence imposed March 19, 2014, was amended. Page Two, second paragraph under Paragraph B, the following sentence was added, "The Defendant shall also receive credit for time served prior to the original sentencing of four hundred five (405) days.”
On August 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Bill Fulbright, Ravalli County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.